Citation Nr: 1021551	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

The Veteran served on active duty from July 1957 to November 
1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision issued by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a claim of entitlement 
to service connection for tinnitus.


FINDING OF FACT

Tinnitus was not manifested during active service or within 
one year of separation; and is not related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA provided the Veteran with VCAA-required notice in 
correspondence sent in June 2007, prior to the initial 
adjudication of his claim.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
him in completing his service connection claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  This letter also provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disability under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and VA and private treatment 
records.  He has not identified, nor is the Board aware of, 
any additional evidence that could be obtained to 
substantiate the claim.  The Veteran was also afforded a VA 
examination in connection with his claim.  

The Board is satisfied that VA has assisted the Veteran in 
the development of his claim in accordance with applicable 
laws and regulations and to move forward with adjudication of 
this claim would not cause any prejudice to the Veteran.  
Accordingly, the Board will address the merits of this claim.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including tinnitus, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).



Analysis

The Veteran alleges that he developed tinnitus as a result of 
being exposed to loud noise in service, such as multiple 
blasts from 5 inch guns and having his sleeping quarters 
located directly underneath the gun mounts.  

Service treatment records contain no subjective complaint or 
clinical diagnosis of tinnitus.  The November 1960 physical 
examination for separation purposes was also negative for 
tinnitus.  The Veteran's DD 214 shows that his military 
occupational specialty was a radio repairman.  

Post-service private treatment records from Dr. S., show 
treatment for a complaint of tinnitus beginning in February 
2005.  In a letter dated in February 2005, Dr. S. noted that 
the Veteran had a history of noise exposure from two years of 
service in the Navy.  He also noted that a transtympanic 
perfusion procedure was performed on the Veteran's left ear 
for his tinnitus in February 2005.  Dr. S. did not provide 
any opinion regarding the etiology of the current tinnitus in 
this letter.  In a March 2005 treatment record, Dr. S. 
indicated that the Veteran's tinnitus was possibly secondary 
to cochlear hydrops.  Additional private treatment records 
from another of the Veteran's private physicians, Dr. N., 
have been associated with the claims file.  A December 2005 
treatment note indicated that the Veteran was taking Valium 
for his tinnitus. 

In a June 2007 written statement, the Veteran stated that he 
did not experience tinnitus symptoms in service; but that his 
symptoms began years later.  In a written statement received 
in June 2007, the Veteran's spouse wrote that the Veteran had 
suffered with tinnitus for about the last 10 years.  

The Veteran was afforded a VA examination in September 2007 
to evaluate his tinnitus.  The Veteran reported noise 
exposure from ships and 5 inch guns on the 40 mm mount.  He 
also reported that his bunk was located underneath the 5 inch 
guns.  He denied recreational and occupational noise exposure 
as a civilian.  His civilian occupations included working as 
prison guard for a few years and as an electronic engineer 
for over 20 years.  The Veteran also reported that he had 
noticed the "ringing' in his ears for at least 10 years.  
After reviewing the claims file and examining the Veteran, 
the examiner opined that the current tinnitus was less likely 
as not caused by or a result of acoustic trauma in service.  
The rationale was that the medical records from Dr. S. showed 
that tinnitus was possibly secondary to cochlear hydrops.  
Also, the onset of tinnitus was around 37 years after 
discharge from service.  

In another written statement received in June 2008, the 
Veteran reported that every doctor that he had spoken with 
had informed him that his tinnitus was probably or most 
likely caused by the loud gun noise that he experienced in 
service.  He reiterated that he was exposed to loud noise in 
service from mounted guns being fired aboard the Navy 
vessels.  The Veteran also wrote that through his own 
research he found treatise evidence that led him to believe 
his current tinnitus was related to service.  He cited 
findings from several internet sources including: an article 
from the American Tinnitus Association (ATA); the Mayo Clinic 
website; and book entitled "Noise and Military Service: 
Implications for Hearing Loss and Tinnitus."  The Veteran 
also stated that contrary to statements made in his May 2007 
application for compensation, at the 2007 VA examination, and 
in his wife's 2007 statement- the initial onset of tinnitus 
was probably 20 to 25 years ago when he was in his 40s, 
although he could not be sure of the exact date.

Based upon a review of the cumulative evidence of record, the 
Board finds that service connection for tinnitus is not 
warranted on a presumptive basis.  The first objective 
evidence (e.g. a diagnosis by a medical professional) of 
tinnitus is in the private medical records, and in 2005; 45 
years after separation from service.  As tinnitus did not 
manifest to a compensable degree within one year of 
separation from active duty, it may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

Service connection is also not warranted for tinnitus, on a 
direct basis, because this disability was not shown to have 
manifested as a chronic disorder in service; nor does the 
competent medical evidence indicate that an etiological 
relationship exists between current tinnitus and the 
Veteran's military service.  Even if the Board were to accept 
that the Veteran was exposed to excessive noise in service, 
it is clear that no chronic tinnitus disability was 
manifested during service or at separation.  The Veteran has 
denied symptoms of tinnitus in service, and this is supported 
by the absence of findings in the service records and the 
1960 separation examination.  As the Veteran does not claim 
that there was a continuity of symptoms after his discharge, 
service connection based on continuity of symptomatology is 
not warranted.  

Moreover, the Veteran separated from service in November 1960 
and by his own account, he is unsure when the symptoms of 
tinnitus first presented.  The first objective manifestations 
of tinnitus is not shown until in 2005, some 45 years after 
discharge from service.  These manifestations are too remote 
in time to relate to service absent competent (medical) 
evidence to the contrary.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence 
of a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  The Veteran has not provided any competent medical 
evidence which establishes that his current tinnitus was 
incurred in, or is etiologically related to military service.  

The Board has considered the treatise evidence proffered by 
the Veteran.  While the submitted information relates to 
tinnitus, noise exposure, and military service generally, it 
does not specifically address the Veteran's tinnitus.  
Therefore, this type of evidence is of minimal probative 
value, as it does not establish a relationship between the 
Veteran's tinnitus and any relationship to his specific 
circumstances of service with any degree of certainty.  
Medical treatise evidence can provide important support when 
combined with an opinion of a medical professional.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the record does not contain an opinion of a medical 
professional linking or even suggesting a link between the 
Veteran's military service and his current tinnitus 
condition.  Thus, the treatise information is outweighed by 
the negative medical opinion of record.

To the extent that the Veteran alleges he was informed by 
health care professionals that his current tinnitus manifests 
as a result of his service, it must be noted that the U.S. 
Court of Appeals for Veterans Claims has held that a lay 
person's statement about what a physician told him or her, 
i.e., "hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

A VA audiologist has examined the Veteran, and even 
considering his in-service noise exposure, has found no 
correlation between the current tinnitus and military 
service.  The credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board finds this opinion to be both competent 
and highly probative, as the examiner performed a clinical 
examination, is a specialist in the field of audiology, 
reviewed the Veteran's claims file in conjunction with the 
exam, and provided a rationale.  An evaluation of the 
probative value of a medical opinion is based on the medical 
expert's personal examination of the patient, the examiner's 
knowledge and skill in analyzing the data, and the medical 
conclusions reached.  Id.  

On the basis of the foregoing, the Board finds that the 
preponderance of the evidence is against granting service 
connection for tinnitus.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the Veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

ORDER

Service connection for tinnitus is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


